Title: From George Washington to General Henry Clinton, 19 January 1780
From: Washington, George
To: Clinton, Henry


          
            Sir
            Head Quarters [Morristown] Januay 19th 1780
          
          The severity of the weather has occasioned unavoidable delay to the Gentlemen who came out with the propositions concerted between Major General Phillips and themselves which will put it out of their power to complete their business and return in the

time limited by their paroles. Persuaded that your Excellency will readily excuse their exceeding their permission a few days they have taken the liberty three of them to remain till they have answered the purpose of their errand; Colo. Magaw returns with an apology for the delay. As this will not detain them but a very little time longer than was originally intended, I flatter myself the present step will not be disagreable to you. I have the honor to be Your Excellency’s Most Obedt humbe servant
          
            Go: Washington
          
        